Title: From James Madison to Robert Lewis Madison, 7 May 1813
From: Madison, James
To: Madison, Robert Lewis


Dear Robert
Washington May 7. 1813
I am sorry to learn by your letter of the 22d. Apl. that [you] have been so much indisposed since your arrival at Carlisle. Keep in mind my injunctions to be careful of your health. Your studies must be subordinate to that consideration.

You do not say what is the course for them recommended by Mr. Cooper, or which you propose to pursue. As soon as it is fixed on let me know; and we shall always be anxious to learn that you do well in that & in every other respect. We shall expect, particularly, to be informed of the state of your health.
Mr. Coles is still in Philada. not finally recovered, but in the way to be so. Payne is by this time embarking as a volunteer in the Diplomatic Expedition to Russia. I have not heard lately from your father. Capt. Eddins writes me, that all were well except your sister Lucy, who I fear is in a low state of health. Your Aunt D is well & offers with mine her affectionate regards
J. Madison
